Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6-13 and 19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant cancelled duplicate claim 20.
The amended claims overcome the previous 35 USC 103 rejection over prior art of claims 1-3, 19 and 20 over Nakajima (JP2007062422) and 4, 5 and 6-13 over Nakajima (JP2007062422) in view of He et al (US 20130333512) and Engelstein (US 5287767).  Nakajima fails to teach or suggest the amended claim feature of a fabric that extend 360 degrees and a liner of non-slip material, wherein there is a continuous fabric only portion that is devoid of the liner and the fabric only portion comprising 5 to 90 angular degrees of the 360 degrees of the stretch fabric ring.  Nakajima discloses a stretch ring with a base layer, e.g. rubber, and a fabric surface layer; however, Nakajima’s base layer and fabric extend the full extent of the cover and Nakajima cuts holes in the base member of elastic rubber in order to allow the steering wheel cover to be stretched over the steering wheel.  Nakajima fails to teach or suggest a continuous 5 to 90 degree fabric only portion that is devoid of a base (liner) material.

The secondary reference to Engelstein fails to teach or suggest a steering wheel cover where the fabric layer is devoid of a non-slip liner for a continuous portion of 5 to 90 degrees of the 360-degree cover.  Engelstein is directed to a steering wheel cover that includes a base panel adapted to be stretched over a steering wheel with a pair of gripper panels on the outside of the panel.  Engelstein differs and does not teach a fabric and an inner liner where there is a lined fabric segment and then fabric only portion, devoid of the liner, that occupies 5 to 90 degrees. 
Other prior art, made of record in this office action, Coley, (US20170120845) is directed to a steering wheel cover that has an elastic member running longitudinally along at least a portion of the edge of a annular member and one or more gripper elements on at least a portion of the annular member to prevent slipping.  Coley teaches the annular member can be a fabric or rubber material [0010]-[0012].  Coley teaches gripper elements that are a plurality of elastomeric beaded elements and fails to teach or suggest a stretch fabric with a liner attached to the inner surface and a fabric only portion devoid of the liner for 5 to 90 angular degrees of the stretch fabric ring.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759